DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,888,841. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “a collimating lens”, “a pair of turning mirrors on a translational stage”, “an oscillating reference mirror mounted on a voice coil” renders claims 1-2 as broadened and obvious variants of claims 1-3 of U.S. Patent No. 9,888,841.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US 2009/0244485) in view of Muto (US 2011/0199579).
Regarding claims 1-2, Walsh discloses, a device (Figs. 1, 3A, 7A, 8 and 10A-D), said device comprising: 
a frame (Paragraphs 0048 and 0103-0105), a User-customizable unit (see Fig. 3A), and an optical coherence tomography system (Paragraphs 0047 and 0103-0105), where said frame is mountable on a User head (Paragraphs 0048 and 0103-0105), said head having at least one eye to be tested (Paragraphs 0048 and 0103-0105), so that said optical coherent tomography system and said User-customizable unit (see Fig. 3A and associated text), mounted on said frame permits probe radiation to enter said eye under test (165), and a light emitting diode (155, 215a, b) which is on and off for predetermined durations (Paragraphs 0048-0049, 0060 and 0105), and wherein light from said light emitting diode is collimated (Paragraph 0050 and 150) and combined and made collinear (Paragraph 0130) with said probe beam by means of a dichroic mirror (Paragraph 0062), and wherein a turning mirror is in the optical path and positioned in a first position relative to said eye under test (Paragraphs 0048-0049, 0060 and 0105), wherein said turning mirror is oriented for fixation in a preselected direction when mirror is in said first position (Paragraphs 0048-0049, 0060 and 0105). 


Muto teaches, from the same field of endeavor that in a device that it would have been desirable to make the turning mirror is oriented for fixation in a preselected direction when mirror is in said first position and, once in position, said light emitting diode is turned on (Paragraphs 0050, 0116 and 0121), and, once the light emitting diode is off, said turning mirror is oriented in a second position, to direct said probe beam to obtain a scan of a desired target region (Paragraphs 0050, 0116 and 0121), and said second position comprising a range of positions so as to accomplish as area scan (Paragraphs 0050, 0116 and 0121), wherein the mirror repeatedly assumes said first position, and fixation is achieved, and repeatedly assumes at least one second position where scanning is achieved (Paragraphs 0050, 0116 and 0121).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        07/11/2021